                  Case 3:21-cv-03266-VC Document 48 Filed 08/13/21 Page 1 of 2
                                                                                                   Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3   Eletra Meeks, Joseph Delacruz,                  )
                                                     )            3:21-cv-03266-VC
                                                         Case No: _______________
     Stephanie Laguna, Amber Leonard
 4                                                   )
                                     Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF ATTORNEY
             v.
                                                     )   PRO HAC VICE
 6   Experian Information Solutions,                 )   (CIVIL LOCAL RULE 11-3)
     Midwest Recovery Systems, LLC,                  )
 7   Cons                         Defendant(s).      )
                                                     )
 8
         I, Matthew W.H. Wessler                   , an active member in good standing of the bar of
 9    the District of Columbia      , hereby respectfully apply for admission to practice pro hac vice in the
10    Northern District of California representing: the plaintiffs                               in the
                                                                   Craig Carley Marchiando
      above-entitled action. My local co-counsel in this case is __________________________________, an
11    attorney who is a member of the bar of this Court in good standing and who maintains an office
12    within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13    2001 K St NW, Suite 850N                            Four Embarcadero Center, Suite 1400
      Washington, DC 20006                                San Francisco, CA 94111
14
       MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    2028881741                                          7579303660
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    matt@guptawessler.com                               craig@clalegal.com
         I am an active member in good standing of a United States Court or of the highest court of
17    another State or the District of Columbia, as indicated above; my bar number is: 985241       .
18        A true and correct copy of a certificate of good standing or equivalent official document from said
      bar is attached to this application.
19       I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
      Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 7/30/2021                                       s/Matthew W.H. Wessler
22                                                                               APPLICANT

23
                                       ORDER GRANTING APPLICATION
24                               FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Matthew W.H. Wessler                       is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: August 13, 2021
                                                            UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                  October 2012
        Case 3:21-cv-03266-VC Document 48 Filed 08/13/21 Page 2 of 2




  On behalf of JULIO A. CASTILLO, Clerk of the District of Columbia Court of Appeals,
                   the District of Columbia Bar does hereby certify that



                      Matthew WH Wessler
       was duly qualified and admitted on December 8, 2008 as an attorney and counselor entitled to
                    practice before this Court; and is, on the date indicated below, a(n)
                              ACTIVE member in good standing of this Bar.




                                                                           In Testimony Whereof,
                                                                       I have hereunto subscribed my
                                                                       name and affixed the seal of this
                                                                            Court at the City of
                                                                       Washington, D.C., on December
                                                                                  30, 2020.




                                                                             JULIO A. CASTILLO
                                                                               Clerk of the Court




                                                                   Issued By:
                                                                            District of Columbia Bar Membership




For questions or concerns, please contact the D.C. Bar Membership Office at 202-626-3475 or email
                                    memberservices@dcbar.org.
